Citation Nr: 1314592	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for hypertension including as secondary to increased stress due to multiple injuries.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for depression including as secondary to medical conditions.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant served in the Army Reserves and had periods of active duty for training and inactive duty for training between October 29, 1984, and August 1, 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2005 rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In her original claim, the appellant also requested service connection for headaches.  As this matter has not yet been adjudicated, it is referred to the agency of original jurisdiction for the appropriate consideration.  


REMAND

Additional action is required prior to Board review of this claim.  The record reflects that the appellant injured her back in service and was receiving incapacitation pay from the date of the July 1996 injury.  These injuries were deemed to have been incurred in the line of duty as the appellant was moving a locker.  She thereafter was injured in a car accident that occurred in September 1996.  It is unclear whether all available records pertaining to a 1991 low back injury and treatment thereof, including those of Dr. Matthews, prior to July 1996 are of record.  Similarly, it does not appear that all records pertaining to treatment following the car accident are of record, including records from Georgia Baptist Urgent Care and Fayette Immediate Care.  Some records pertaining to Workers Compensation claims pertaining to the 1991 and 1996 injuries are of record.  The appellant should also be asked to identify any additional Workers Compensation records, including medical records, pertaining to those claims.  The medical records associated with the claims folder indicate treatment with physicians or facilities that may have records relevant to the claims, including the Millet Filmore Emergency Room, Dr. Weinstein, Dr. Bundy, Dr. Alpert, Dr. Waghmare, Dr. Kumar, Dr. Chevres, the Arrowhead Clinic, Dr. Andrews, Dr. Smith, Dr. Harvey, Dr, Scheiss and Dr. Sabeiso.  

Additionally, the appellant testified before the undersigned that she is in receipt of disability benefits from the Social Security Administration (SSA) based on disabilities for which she is seeking service connection.  She indicated that following her discharge from service in August 2000 she was forced to go on SSA disability because she could not work.  She noted that she was a nurse by profession.  

The appellant testified that prior to her initial entrance into service, she had injured her back lifting a patient but had made a full recovery.  While on active duty for training, she was asked to move a locker by herself, injured her back and aggravated the previous back injury.  While incapacitated by the back injury, she contends she suffered further injury to the low back, neck, wrists and knees during an in-service motor vehicle accident.  She also asserts that the cervical spine disorder, bilateral carpal tunnel syndrome, and bilateral knee disorders are due to physical training and duties while in the Reserves.  Additionally, she alleges that she developed hypertension and depression as a result of this series of incidents.  Finally, due to the combination of ailments, she regards herself as unemployable.  She informed the undersigned that she has not worked since 1996 when she was initially injured in service.  

It is uncontroverted that the appellant injured her back prior to service.  She has admitted that this occurred and the record is replete with reference to this having happened.  Her claim for the back is one of aggravation, as set forth at her hearing before the undersigned.  She maintains that the other disabilities were incurred directly as a result of service.  

An October 2012 private medical opinion as to the etiology of current low back disability, cervical spine disability, CTS and knee disabilities is of record.  This opinion indicates that the disabilities are due to the September 1996 automobile accident.  However, the service personnel records show that she was not on active duty, active duty for training or inactive duty for training at the time of that accident.  Additionally, the opinion indicates that the Veteran set forth that her hypertension rose following the accident in 1996 and her mood and depression became worse.  This examination was, however, admittedly not based on a full review of the record.  The examiner noted that diagnostic films were not reviewed in conjunction with the evaluation.

There is competent medical evidence of a current disability as to the appellant's claims for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  The Board finds that, under the circumstances, examinations and opinions should be obtained as to these matters.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) .

Here, there was no examination at entry into the period of active duty for training from July 7, 1996 to July 20, 1996, when the back injury occurred, and therefore the presumption of soundness does not attach.  The statute provides that the presumption of soundness applies when a claimant has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (Holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.  

In this case, the evidence of record suggests that the appellant did in fact have back injury when she entered service; she confirmed this as noted above.  She has more recently argued that the pre-existing low back disability was aggravated by service.  However, the question of whether any pre-existing back disability was aggravated by service has not been addressed.  

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain SSA records.

The claim for TDIU is inextricably intertwined with the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decisions on this claim until the appellant's other claims are resolved. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should request that the appellant either submit or authorize the release of any additional relevant medical records, not already of record, including those pertaining to treatment of her lumbar spine prior to 1996 by Dr. Matthews, as well as records from the Millet Filmore Emergency Room, Dr. Weinstein, Dr. Bundy, Dr. Alpert, Dr. Waghmare, Dr. Kumar, Dr. Chevres, the Arrowhead Clinic, Dr. Andrews, Dr. Smith, Dr. Harvey, Dr, Scheiss, Dr. Sabeiso, Georgia Baptist Urgent Care, Fayette Immediate Care, and any additional records, including medical records pertaining to Workers Compensation claims from 1991 and 1996 injuries.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and her attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  Provide an appropriate opportunity to respond.

2.  The RO should obtain the appellant's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims files.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the appellant and her attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  Provide an appropriate opportunity to respond.

3.  After steps 1 and 2 are complete, schedule the appellant for a VA lumbar spine examination.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the appellant.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the appellant, the examiner should opine whether the lumbar spine injury in 1991 was at least as likely as not aggravated (i.e., permanently worsened in severity) beyond the natural progress during the period of active duty for training in July 1996. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4.  The RO should ensure the VA examination report is adequate and return the examination report to the examiner if it is insufficient.  

5.  Then, undertake any other development action warranted, and then readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her attorney, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


